19-10926-tmd Doc#130-1 Filed 10/21/19 Entered 10/21/19 15:30:21 Proposed Order Pg 1
                                       of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   IN RE:                                         $           Chapter   7
                                                  $
   ORLY GENGER,                                   $           CASE NO. 19-10926-TMD
                                                  $
   Debtor.                                        $
                                                  $

         ORDER G ANTING MOTION                   R ADMISSION PRO HAC VICE

         BE IT REMEMBERED that there was presented to the Court the Motion for Admission

  Pro Hac Vice filed by Michael Paul Bowen ("Applicant"), and the Courl, having reviewed the

  motion, has decided it is meritorious. ACCORDINGLY, IT

         IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

  may appear on behalf of Kasowitz Benson Torres LLP in the above case.

         This order shall not be considered admission to practice generally before this Court or the

  U.S. District Courl for the Western District of Texas.


                                                  ###
